Title: From Thomas Jefferson to Madame d’Houdetot, 2 April 1790
From: Jefferson, Thomas
To: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’



Madame la comtesse
New York Apr. 2. 1790.

Being called by our government to assist in it’s domestic administration, instead of paying my respects to you in person as I had hoped, I am to write you a letter of Adieu. Accept I pray you, Madam, my sincere thanks for the manifold kindnesses by which you added so much to the happiness of my stay in Paris. I have found here a philosophic revolution, phylosophically effected. Yours, tho a little more turbulent, has I hope by this time issued in success and peace. No body prays for it more sincerely than I do, and nobody will endeavor more to cherish a union with a nation, dear to us thro’ many ties, and now more approximated by the change in it’s government.—I found our friend Doctor Franklin in his bed, chearful, and free from pain, but still in his bed. He took a lively interest in the details I gave him of your revolution. I observed his face often flushed in the course of it. He is much emaciated. Monsr. de Crevecoeur is well, but a little apprehensive that the spirit of reforming and economising may reach his office. A good man will suffer if it does. Permit me, Madame la Comtesse, to place here my sincere respects to Monsieur le Comte d’Houdetot and to Monsr. de St. Lambert. The philosophy of the latter will have been greatly gratified to see a regeneration of the condition of man in Europe so happily begun in his own country. Repeating to you Madam, my sense of your goodness to me, and my wishes to prove it on every occasion, adding my sincere prayers that heaven may bless you with many years of life and health, I pray you to accept here the homage of those sentiments of respect & attachment with which I have the honor to be, Madame la Comtesse, your most obedient & most humble servant,

Th: Jefferson

